Gabrielli, J.
Appeal from a decision of the Unemployment Insurance Appeal Board which held claimant ineligible to receive benefits upon the ground that he lost Ms employment through misconduct in connection with Ms employment (Labor Law, § 593, subd. 3). In filling out an application for employment with a credit corporation, claimant answered questions as to (1) whether he had ever been in arrears or default in prior employment and (2) whether he had ever been discharged from employment, in the negative. The application form also contained a statement that any false statements thereon would be grounds for immediate dismissal. It appears that claimant had pleaded guilty to being a youthful offender for the offense of embezzlement as the result of prior employment with a bank, and was discharged for this offense. When this was *704discovered by the new employer, he was discharged. His unfounded excuse for answering in the negative was that he understood that such a conviction was not a public record and also not reportable. The determination of the board was based -on substantial evidence and his voluntary action in completing the application as herein noted justified his discharge. Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.